Exhibit 10.2

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

STOCK SETTLED STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

Name:

  

Social Security

No:

Grant Date:

  

Per Share

Exercise Price:

Number of

SSARs:

   Vesting:

 

  1.

Award.    Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Stock Settled Stock Appreciation Rights (“SSARs”) indicated above. Each SSAR
entitles you to purchase one share of Common Stock of the Company, at the per
share exercise price set forth above (the number and exercise price of the SSARs
may be adjusted in accordance with Section 3 or 17 of the Plan), subject to the
terms and conditions set forth in the Company’s 2001 Long-Term Incentive Plan
(the “Plan”) and this Award Agreement. Prior to the distribution of any shares
hereunder, this Award represents an unsecured obligation, payable only from the
general assets of the Company.

 

  2.

Term, Vesting and Exercise of SSAR.    The term of this SSAR commences on [X]
and ends on [X], provided that you remain continuously employed by the Company
or a Subsidiary. In no event may this SSAR be exercised later than [X]. This
SSAR shall become vested and exercisable [describe vesting schedule], so as to
be 100% vested and exercisable on [X], subject to your continued employment with
the Company or a Subsidiary on each vesting date. If your employment with the
Company or a Subsidiary terminates, the SSAR may be exercised only as described
in paragraph 3 below. While you are alive, the SSAR may be exercised only by you
or your legal representative.

 

      

To exercise all or part of the SSAR you must deliver a “Notice of Exercise,” in
such form as the Company authorizes. You shall not have any rights as a
stockholder with respect to the shares of Common Stock subject to the SSAR until
you have exercised the SSAR for such shares.

 

      

Upon exercise, the number of shares of Stock issued will be net of (i) shares
with a Fair Market Value equal to the aggregate exercise price of the exercised
shares, and (ii) shares withheld by the Company to satisfy the minimum
statutorily required tax withholding obligations. The remaining shares of Stock
will be issued to you or, in case of your death, your beneficiary designated in
accordance with the procedures specified by the Administrator. If at the time of
your death, there is not an effective beneficiary designation on file or you are
not survived by your designated beneficiary, the shares will be issued to the
legal representative of your estate.

 

  3.

Termination and Certain Transactions

(a)        If you cease to be employed by the Company or a Subsidiary other than
due to your Retirement (as defined below), all then unvested SSARs awarded
hereby shall immediately terminate without notice to you and shall be forfeited.
If you cease to be employed by the Company or a Subsidiary due to your
Retirement, then as of the [last business day of the month in which]/OR/[date on
which] such termination of employment occurs, you will become immediately vested
in any unvested outstanding SSARs granted hereunder that have not previously
vested.

“Retirement” is defined as your termination of employment for a reason other
than Disability or death subsequent to your having attained age 70 and having
been employed by the Company for at least 15 years. Notwithstanding the
preceding sentence, a termination will not be considered a Retirement if you are
terminated for “Cause” by the Company. For this purpose, “Cause” shall be
defined as (i) embezzlement, theft or misappropriation by you of any property of
any of the Company or its affiliates; (ii) your breach of any fiduciary duty to
the Company or its affiliates; (iii) your failure or refusal to comply with laws
or regulations applicable to the Company or its affiliates and their businesses
or the policies of the Company and its affiliates governing the conduct of its
employees or directors; (iv) your gross incompetence in the performance of your
job duties; (v) commission by you of a felony or of any crime involving moral
turpitude, fraud or misrepresentation; (vi) your failure to perform duties
consistent with a commercially reasonable standard of care; (vii) your failure
or refusal to perform your job duties or to perform specific directives of



--------------------------------------------------------------------------------

your supervisor or designee, or the senior officers or Board of Directors of the
Company; or (viii) any gross negligence or willful misconduct by you resulting
in loss to the Company or its affiliates, or damage to the reputation of the
Company or its affiliates.

(b)        In the event you cease to be employed by the Company or a Subsidiary,
you shall have ninety (90) days following your employment termination (or if
less, the original SSAR term) to exercise any vested SSARs, after which date the
SSARs shall immediately terminate without notice to you and shall be forfeited.
Notwithstanding the foregoing, if you cease to be employed by the Company or its
Subsidiaries by reason of your death, or if you die within the thirty (30) day
period after you cease to be employed by the Company or its Subsidiaries, any of
your vested SSARs hereunder may be exercised by your estate, personal
representative or beneficiary who has acquired the SSARs by will or by the laws
of descent and distribution, at any time prior to the earlier of the original
SSAR term or one hundred eighty (180) days from the date of your death.
Additionally, if you cease to be employed by the Company or the Company’s
Subsidiaries by reason of your Disability, you shall have the right to exercise
any SSARs hereunder that were vested on your employment termination date at any
time prior to the earlier of the original SSAR term or one hundred eighty
(180) days from the date your employment terminates.

 

  4.

Tax Withholding.    The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder a number of shares necessary to
satisfy the minimum statutorily required tax withholding obligations. Shares
will be valued at their Fair Market Value when the taxable event occurs.

 

  5.

Nontransferable.    You may not sell, assign, pledge, encumber or otherwise
transfer any interest in the SSARs.

 

  6.

Other Restrictions.    The issuance of Common Stock hereunder is subject to
compliance by the Company and you with all applicable legal requirements
applicable thereto, including tax withholding obligations, and with all
applicable regulations of any stock exchange on which the Common Stock may be
listed at the time of issuance. The Company may delay the issuance of shares of
Common Stock hereunder to ensure at the time of issuance there is a registration
statement for the shares in effect under the Securities Act of 1933.

 

  7.

Additional Provisions.    This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern. The Plan and this Award represent the entire agreement of you and the
Company with respect to this Award and supersedes in their entirety all prior
undertakings and agreements of the Company and you with respect to this Award
and may not be modified except by means of a written agreement between the
Company and you. Interpretations of the Plan and this Award by the Committee are
binding on you and the Company.

 

  8.

No Employment Agreement.    Neither the award to you of the SSAR nor the
delivery to you of this Award Agreement or any other document relating to the
SSARs will confer on you the right to continued employment with the Company or
any Subsidiary.

 

2